UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6188



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE KAY GUNTER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-95-124-MU, CA-98-568-MU)


Submitted:   June 17, 1999                  Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamie Kay Gunter, Appellant Pro Se.    Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamie Kay Gunter seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Gunter, Nos. CR-95-

124-MU; CA-98-568-MU (W.D.N.C. Jan. 21, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 20, 1999, the district court’s records show that it was
entered on the docket sheet on January 21, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2